902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AARON HOLSEY, Plaintiff-Appellant,v.James H. BAUMGARTEN, Individually and as a Captain at theMCI, Gerald A. Keller, Individually and asSuperintendent at the MCI;  Rodney L.Tucker, Sergeant, Defendants-Appellees.
No. 89-6899.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.Rehearing and Rehearing In Banc Denied May 15, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 78-860-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General;  Ronald Mark Levitan, Glen William Bell, Assistant Attorneys General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Aaron Holsey seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Holsey v. Baumgarten, CA-78-860-K (D.Md. Nov. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Holsey did not refute, in other than a conclusory fashion, defendants' assertion that he suffered no ill effects from any denial of exercise that might have occurred.  Medical records submitted by defendants supported the assertion.  He therefore failed to state a constitutional claim.   See Sweet v. South Carolina Dep't of Corrections, 529 F.2d 854, 866 (4th Cir.1975) (en banc)